DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 23-37 in the reply filed on 9/1/2021 is acknowledged.
Claims 38-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2021.

Claim Objections
Claim 23 is objected to because of the following informalities:  claim 23 is not grammatically correct since it recites steps “a.”, “b.” and “c.”. However claims should only end in a period and not be used with the body of claim. A suggested amendment would be to use, for example “(a)” as set forth in amended claim 27.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23-30 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
a method of producing cells with a hepatic stellate cell phenotype, the method comprising:
(a) culturing pluripotent cells with about 1 ng/ml to about 200 ng/ml bone morphogenetic protein 4 (BMP4),
(b) then culturing the cells obtained from step (a) with about 1 ng/ml to about 200 ng/ml fibroblast growth factor 1 (FGF 1) and about 1 ng/ml to about 200 ng/ml fibroblast growth factor 3 (FGF3),
(c) then culturing the cells obtained from step (b) with about 0.5 µM to about 50 µM retinol and about 10 µM to about 1 mM palmitic acid, thereby obtaining cells with a hepatic stellate cell phenotype, and
(d) isolating the cells with a hepatic stellate cell phenotype; 
wherein the pluripotent stem cells are selected from the group consisting of mouse, human, rat and induced pluripotent stem cells (iPS),
does not reasonably provide enablement for:
any species of pluripotent stem cell other than mouse, human, rat and iPS.  

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
The breadth of the claims encompasses any species of pluripotent stem cell to practice the claimed invention. 
Whereas the nature of the invention is a method of differentiating human, mouse, rat or induced pluripotent stem cells into cells with a hepatic stellate phenotype, the claims are unpredictable for the due to the non-availability and unpredictability of non-mouse, non-human and non-rat pluripotent stem cells as embraced by the claims.
Working Examples
The specification teaches using human iPS cells to generate a culture of cell with a hepatic stellate phenotype (see Example 1) and their further analysis for phenotype and functions (Examples 2-4). However the specification does not teaching using any species of pluripotent stem cell other a mouse, human, rat or iPS cells. 
Unpredictability of Any Pluripotent Stem Cell
The issue of unpredictability regarding the claimed invention involves the unavailability of pluripotent stem cells from non-mouse, rat and human species. As the art teaches below, there is significant unpredictability in isolating, characterizing and using pluripotent stem cells isolated from non-mouse, human and rat species, and that pluripotency has not been validated or verified in any species of animal other than the mice, rats and humans.
Regarding ES cells, the art teaches that while mouse ES cells have been established, no validated porcine ES cells are available (Brevini et al., 2010, Theriogenology, Vol. 74, pgs. 544-550, see Abstract). Brevini continues to teach that conflicting data regarding the expression of pluripotency markers in porcine ESCs further complicates the understanding and establishment of a porcine ESC cell line (pg. 548 col. 2 parag. 4). Brevini concludes by teaching that “Many factors, some of which are briefly discussed in the present manuscript, make the establishment of ESC lines in the pig, and in animal species other than mouse and human, a very slow process.” (pg. 548 col. 2 parag. 5 lines 1-4). Brevini continues to teach that “Compared with the large number of studies exploring the appropriate culture conditions for mouse and human ESCs, there is a minimal amount of data available for domestic species ESC. That limited information is mainly based on mouse ESC culture systems. As a result, such conditions did not appear to be effective for maintaining stable undifferentiated ESC lines in domestic animals. We are 
	Regarding equine ES cells, Paris et al. (2010, Theriogenology, Vol. 74, pgs. 516-524) teach that a golden rule in the characterization of ESCs is that their behavior should recapitulate what occurs naturally in vivo and that markers for pluripotency in ESCs should only be expressed in cells destined to form the embryonic ICM (pg. 519 col. 2 parag. 2 lines 1-5). Paris continues to teach that SSEA1, SSEA3, and SSEA4 are all cell surface antigens associated with pluripotent stem cells, but their precise functions in the maintenance of pluripotency is not known, thus, none of these markers can be used in isolation as a cross-species definitive indicator of pluripotency because there are considerable between-species differences in their expression in both ESCs and embryos (pg. 519 col. 2 parag. 2 lines 5-10). Paris concludes by teachings that while several lines of stem cells have been isolated from the horse, the absence of any data verifying in vivo pluripotency of the cells means that the cells cannot yet be definitively classified as ESCs (pg. 519 col. 1 parag. 2 lines 7-10). 
	The art continues to teach that the validation and establishment of bovine ES cells remains unpredictable. For example, Munoz et al. (2008, Theriogenology, Vol. 69, pgs. 
	Regarding feline pluripotent stem cells, the art teaches that while cat ES cells have been identified, they were not truly pluripotent. For example, Gomez et al. (2010, Theriogenology, Vol. 74, pgs. 498-515) teaches “In the present study, cat primary colonies and cESL cell lines 1) were generated with in vitro derived blastocysts, 2) were characterized by their cell morphology and expression of pluripotent markers, and 3) spontaneously differentiated into fibroblasts, cardiomyocytes and embryoid bodies. Nonetheless, the cells lost their self-renewal capacity and did not exhibit true pluripotency. Obtaining cells that do not exhibit all of the characteristics necessary to be categorized as ESCs, but, are nevertheless able to maintain some pluripotent characteristics that allow their use as donor nuclei for nuclear transfer may improve the efficiency of interspecies-nuclear transfer for preserving endangered cats.” (pg. 513, col. 2 parag. 2 lines 1-13).
	The art continues to teach that validating pluripotency in stem cells is challenging. For example Buta et al. (2013, Stem Cell Res., Vol. 11, pgs. 552-562) teach that “Attributes such as the pluripotentcy and differentiation potential are based on experimental criteria and need to be thoroughly addressed via functional and molecular assays. Therefore, approaches to increase the stringency of results should be applied. From the standpoint of developmental biology many researchers regard in vitro differentiation e.g. in embryoid bodies (EBs) as the 
	Regarding claim 35, there is an additional issue of enablement regarding the source of pluripotent stem cells as claimed. Claim 35 encompasses that multiple terminally differentiated tissues and cells (such as skin or blood) will be a source of pluripotent stem cells, however the art teaches that this would be unpredictable as claimed (see NIH Stem Cell Guidelines 2016). Pluripotency is art recognized as the ability to form the three germ layers, ectoderm, mesoderm and endoderm, however pluripotent stem cells naturally only occur during fetal development. Adult stem cells and multipotent stem cells do exist in the tissues recited in claim 35, but there is no teaching in the specification or the art that, for example, the skin can be a source for a pluripotent stem cell. 
	Reading the specification it is taught that skin cells can be reprogrammed into iPS cells (see pg. 9 lines 22-32, for example) and it is suggested that Applicant amend claim 35 to reflect that iPS cells will be generated from the tissues recited, rather than a source of pluripotent stem cells as instantly claimed.
Conclusion
The art clearly teaches that pluripotent stem cells in many species of animal have several significant issues of unpredictability and the claims encompass any species of animal as the source of a pluripotent stem cell to be used in the claimed invention. Accordingly, the skilled artisan would find that only pluripotent stem cells from mice, human and rats and iPS cells are enabled for the claimed invention. Thus the claimed invention is not enabled for pluripotent stem 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 is unclear. Claim 23 has been amended to recite in steps (a)-(c) the limitation “from about” when referring regarding the amount of the factors used for the differentiation of cells. However it is unclear what the metes and bound are of “from about” since this encompasses two different values (for example):
1) from 1 ng/ml, thus 1 ng/ml is the lowest starting amount, or
2) about 1 ng/ml, the lowest starting amount could be less than 1 ng/ml such as 0.7 ng/ml.
	This applies to steps (a)-(c) and thus the metes and bounds of claim 23 are unclear with respect to the amount of factors used in the steps.
	 A suggested amendment to obviate this rejection would be to remove the word “from” recited in steps (a)-(c).


1) with 10 ng/ml BMP4, thus only 10 ng/ml can be used, or
2) about 10 ng/ml BMP4, the lowest starting amount could be less than 10 ng/ml such as 7 ng/ml or could be a higher value.
A suggested amendment to obviate this rejection would be to remove the word “with”.

	Claim 25 is unclear. Claim 25 recites the phrase “with about 20 ng/ml FGF1”, however it is not clear what the metes and bounds are of the claim. Specifically, “with about” is unclear since this encompasses two different values:
1) with 20 ng/ml FGF1, thus only 20 ng/ml can be used, or
2) about 20 ng/ml FGF, the lowest starting amount could be less than 20 ng/ml such as 7 ng/ml or could be a higher value.
A suggested amendment to obviate this rejection would be to remove the word “with”.

Claim 26 is unclear. Claim 26 recites the phrase “with about 5 µM retinol”, however it is not clear what the metes and bounds are of the claim. Specifically, “with about” is unclear since this encompasses two different values:
1) with 5 µM retinol, thus only 5 µM retinol can be used, or
2) about 5 µM retinol, the lowest starting amount could be less than 5 µM such as 3 µM or could be a higher value.
A suggested amendment to obviate this rejection would be to remove the word “with”.

	Claim 27 is unclear. Claim 27 recites in steps (a)-(c) the limitation “with about” when referring regarding the amount of the factors used for the differentiation of cells. However it is unclear what the metes and bound are of “with about” since this encompasses two different values (for example):
1) with 20 ng/ml of BMP4, thus 20 ng/ml is the amount used, or
2) about 20 ng/ml of BMP4, the starting amount could be less than 20 ng/ml such as 18 ng/ml or a higher value.
	This applies to steps (a)-(c) and thus the metes and bounds of claim 27 are unclear with respect to the amount of factors used in the steps.
	 A suggested amendment to obviate this rejection would be to remove the word “with” recited in steps (a)-(c).


Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632